DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach A Gm-APD array lidar imaging method under strong background noise, the imaging method comprising following steps: (1) respectively acquiring, by the Gm-APD array lidar, first and second sets of cumulative detection data at two different opening times of a range gate of the Gm-APD array lidar under strong background noise, wherein the two different opening times are such that the first sets of cumulative detection data is acquired when an imaging target is located in the range gate, and the second sets of cumulative detection data is acquired when the imaging target is located out of the range gate; (2) respectively performing a statistic operation on the first and second sets of cumulative detection data with respect to all pixels, to obtain first and second cumulative detection result histograms of the Gm-APD array lidar; (3) determining a range interval of the imaging target according to the first and second cumulative detection result histograms; and (4) acquiring range and intensity information of the imaging target with respect to the respective pixels by using a peak discrimination method in the range interval of the imaging target, to obtain a lidar image.
Regarding claim 6, prior art of record does not teach A Gm-APD array lidar imaging system under strong background noise, the imaging system comprising: a detection data acquisition module configured to acquire first and second sets of cumulative detection data of the Gm-APD array lidar at two different opening times of a range gate of the Gm-APD array lidar under strong background noise; a detection result histogram statistics module configured to respectively perform a statistic operation on the first and second sets of cumulative detection data of the Gm-APD array lidar with respect to all pixels, to obtain first and second cumulative detection result histograms of the Gm-APD array lidar; an imaging target range interval determination module configured to determine a range interval of the imaging target according to the first and second cumulative detection result histograms; and a lidar imaging module configured to acquire a lidar image by using a peak discrimination method within the range interval of the imaging target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20210223098 is in related field of invention but it does not teach the specifics set forth by the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK